FILED
                           NOT FOR PUBLICATION                             FEB 23 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DAVID ALEXANDER, an individual,                  No. 13-55069

              Plaintiff - Appellant,             D.C. No. 2:12-cv-08901-R-JCG

  v.
                                                 MEMORANDUM*
THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., FKA The
Bank of New York Trust Company, N.A.,
as successor-in-interest to JPMorgan
Chase Bank, National Association, as
Trustee, for Pooling and Servicing
Agreement for Residential Asset Mortgage
Products, Inc., Mortgage-Backed Pass-
Through Certificates Series 2003-SL1 -
Erroneously Sued As The Bank of New
York Mellon Trust Company, N.A., fka
The Bank of New York Trust Company,
N.A.; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
                            Submitted February 10, 2015**
                                Pasadena, California

Before: KOZINSKI, CHRISTEN, and HURWITZ, Circuit Judges.

      David Alexander appeals from the district court’s order dismissing his

claims for quiet title and slander of title pursuant to Federal Rule of Civil

Procedure 12(b)(6). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.1

1.    The appellees’ motion to dismiss this appeal as moot is denied. See Cal.

Civ. Proc. Code § 761.020.

2.    Alexander acknowledges a valid deed of trust was recorded against the

property when he purchased it in 2011. That the subsequent assignment lacked

language explicitly transferring an interest in the underlying note does not render

the deed of trust invalid. See Domarad v. Fisher & Burke, Inc., 76 Cal. Rptr. 529,

536 (Cal. Ct. App. 1969) (“[A] deed of trust is inseparable from the debt, . . . and

an attempt to assign the deed of trust without a transfer of the debt is without

effect.”); Shimpones v. Stickney, 28 P.2d 673, 678 (Cal. 1934) (“The plaintiff in a

quiet title suit is not helped by the weakness of his adversary’s title, but must stand




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
               The parties are familiar with the facts, so we do not recount them here.

                                            2
upon the strength of his or her own. The fatal weakness in plaintiff’s position is

that she . . . refused to pay [her debt].”).

3.     Because Alexander failed to raise arguments pertaining to the slander of title

claim in his opening brief, his challenge to the district court’s dismissal of this

claim is deemed waived. See United States v. Kama, 394 F.3d 1236, 1238 (9th Cir.

2005).

       AFFIRMED.




                                               3